United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2339
                                    ___________

United States of America,            *
                                     *
                 Appellee,           * Appeal from the United States
                                     * District Court for the District
       v.                            * of Minnesota.
                                     *
Emery Joseph Beaulieu, also known    *      [UNPUBLISHED]
as Joe Beaulieu,                     *
                                     *
                 Appellant.          *
                                ___________

                              Submitted: June 18, 2001

                                   Filed: June 22, 2001
                                    ___________

Before McMILLIAN, LAY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

        After a bench trial, the district court convicted Emery Joseph Beaulieu of two
counts of aggravated sexual abuse of a child and sentenced Beaulieu to 108 months
imprisonment and five years supervised release. On appeal, Beaulieu's counsel has
filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967).
Beaulieu has not filed a pro se supplemental brief. Because we conclude Beaulieu
knowingly and voluntarily waived his right to appeal his conviction and sentence, see
United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942
(1998), we enforce the waiver and dismiss this appeal, see United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam). Counsel's motion to
withdraw is granted.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-